ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR NOVEMBER 4, 1993 LETTER REQUESTING AN OPINION ADDRESSING, IN EFFECT, THE FOLLOWING QUESTION:
  DOES TITLE 21 O.S. 846.1 (1991) REQUIRE TREATING PROFESSIONALS TO REPORT ALL INSTANCES OF WHAT APPEARS TO BE CRIMINALLY INJURIOUS CONDUCT, INCLUDING OLD INJURIES, OR MUST ONLY THOSE CASES BE REPORTED FOR WHICH TREATMENT OF CURRENT INJURIES IS SOUGHT.
BECAUSE YOUR QUESTION MAY BE ANSWERED BY REFERENCE TO CONTROLLING STATUTES AND CASE LAW, THIS OFFICE HAS DETERMINED THAT YOUR REQUEST SHOULD BE ANSWERED BY THIS INFORMAL LETTER. THE DISCUSSION WHICH FOLLOWS IS, THEREFORE, NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL; IT REPRESENTS, RATHER, THE ANALYSIS AND CONCLUSIONS OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL.
TITLE 21 O.S. 846.1 (1991) READS AS FOLLOWS:
  "ANY PHYSICIAN, SURGEON, OSTEOPATHIC PHYSICIAN, RESIDENT, INTERN, PHYSICIAN'S ASSISTANT, OR REGISTERED NURSE, EXAMINING, ATTENDING, OR TREATING THE VICTIM OF WHAT APPEARS TO BE CRIMINALLY INJURIOUS CONDUCT AS DEFINED BY SECTION 21 O.S. 142.3 OF TITLE 21 OF THE OKLAHOMA STATUTES SHALL REPORT ORALLY OR BY TELEPHONE THE MATTER PROMPTLY TO THE NEAREST APPROPRIATE LAW ENFORCEMENT AGENCY IN THE COUNTY WHEREIN THE CRIMINALLY INJURIOUS CONDUCT OCCURRED."
A CAREFUL READING OF THIS STATUTE INDICATES THAT NO DISTINCTION IS MADE BETWEEN THE TREATMENT OF CURRENT INJURIES AND THE TREATMENT OF OLDER INJURIES. THE STATUTE MERELY STATES THAT A TREATING PROFESSIONAL WHO IS EXAMINING, ATTENDING, OR TREATING THE VICTIM OF WHAT APPEARS TO BE CRIMINALLY INJURIOUS CONDUCT SHALL REPORT THE MATTER PROMPTLY TO THE APPROPRIATE LAW ENFORCEMENT AGENCY. THERE APPEAR TO BE NO AMBIGUITIES IN THE LANGUAGE OF THE STATUTE. IT IS WELL ESTABLISHED LAW IN OKLAHOMA THAT WHERE THE LANGUAGE OF A STATUTE IS PLAIN AND UNAMBIGUOUS AND ITS MEANING CLEAR, NO RULES OF CONSTRUCTION ARE USED AND ITS EVIDENT MEANING MUST BE ACCEPTED. JACKSON V. INDEPENDENT SCHOOL DISTRICT NO. 16, 648 P.2D 26 (OKLA.1982). AS THE OKLAHOMA SUPREME COURT STATED IN MATTER OF PHILLIPS PETROLEUM CO., 652 P.2D 283 (OKLA.1982):
  "LEGISLATIVE INTENT IS THE CONTROLLING ELEMENT IN JUDICIAL INTERPRETATION OF STATUTES, BUT IF STATUTES CONTAIN NO INCONSISTENT PROVISION, NO AMBIGUITIES, OR UNCERTAINTIES, NO OCCASION EXISTS FOR APPLICATION OF RULES OF CONSTRUCTION, AND STATUTES WILL BE ACCORDED MEANING AS EXPRESSED BY LANGUAGE THEREIN EMPLOYED."
IN SUM, TREATING PROFESSIONALS MUST REPORT ALL INSTANCES IN WHICH THE PERSON TREATED APPEARS TO BE A VICTIM OF CRIMINALLY INJURIOUS CONDUCT. THE STATUTE DOES NOT LIMIT ITS APPLICATION TO THE REPORT OF CASES FOR WHICH TREATMENT OF CURRENT INJURIES IS SOUGHT.
(SEXUAL ABUSE/CHILD ABUSE)
(JUDY A. TERRY)